DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues that the application is in condition for allowance.
In response, the Examiner respectfully disagree with the Applicant. The same prior art used in the Non-Final Rejection has been applied to reject all the claims in the current office action. The Applicant is herein referred to the obviousness rejections of the current office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2,7-8,13 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422).
Regarding Claim 1, Bjornvall discloses a vending machine (abstract), which comprises a vending machine body (fig.1); A control unit (8) that controls an action of the vending machine; A freezing unit (5) that stores food (40) and freezes the stored food (para.0019); A heating unit (11) receives the stored food and heats the received food, and the heating unit (11) and the freezing unit (5) are thermally isolated by using an isolation module (although it’s not explicitly stated, it would be inherent for the heating unit and freezing unit to be thermally isolated by a mechanism since it is required for proper heat transfer control); A conveying unit (6,19) configured to transfer stored food from the freezing unit (5) to the heating unit (11); and A pickup unit (191; fig.5h) that takes out stored or heated food (40) from the vending machine body (fig.1); And wherein the freezing unit (5), the heating unit (11), the conveying unit (6,19), and the pickup unit (191) are all in communication connection with the control unit (8); and wherein the pickup unit (191) includes a second pushing mechanism (driving motor 18 pushing action causes the heated food to proceed to the pick-up port) and a pick-up port (70), the pick-up port (70) is adjacent to the heating unit (11), and the second pushing mechanism (driving motor 18 pushing action causes the heated food to proceed to the pick-up port) is configured to be capable of pushing the heated food in the heating unit to the pick-up port (70).
Regarding Claim 2, Bjornvall discloses wherein the freezing unit (5) includes a freezing chamber (interior of 5) and a compressor (freezing units inherently possess a compressor). Although Bjornvall does not explicitly disclose the compressor compresses a refrigerant to control the temperature in the freezing chamber to -18 ° C or lower, it would have been obvious to one having ordinary skill in the art to contrive any number of desirable ranges for the freezing chamber temperature since it has been held that where the general conditions of a claim are disclosed inthe prior art, discovering the optimum or workable ranges involves only routine skill in the art. Inre Aller, 105 USPQ 233.

Regarding Claim 8, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is configured to be capable of driving a positional shift of the transport table, and the first push mechanism is configured to be capable of pushing stored food on the transport table into the heating unit (fig.5).
Regarding Claim 13, Bjornvall discloses characterized in that the vending machine also includes a payment unit (100), which includes a button (101) for food selection and/or an operation screen for displaying food information for food selection, and the payment unit also includes a cash receiving port (para.0021) and/or an electronic scanning payment code.



Claims 3,9 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of Hyde et al. (US 8,652,412).
Regarding Claim 3, Bjornvall does disclose a freezing unit (5).
Bjornvall does not disclose wherein an ozone sterilization module is further disposed in the freezing unit.
Hyde discloses an ozone sterilization module (C6:L33-42). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein an ozone sterilization module is further disposed in the freezing unit in order to effectively have a chemical sterilization of the freezing unit, if needed.
Regarding Claim 9, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is configured to be capable of driving a positional shift of the transport table, and the first push mechanism is configured to be capable of pushing stored food on the transport table into the heating unit (fig.5).
Claims 4-6,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of McKee et al. (US 5,434,390).
Regarding Claim 4, Bjornvall discloses wherein said heating unit (11) comprises a closed heating chamber (interior of 11 utilized to heat food).
Bjornvall does not disclose a magnetron for heating, and a cooling module for magnetron cooling.
McKee discloses a magnetron for heating (100), and a cooling module for magnetron cooling (magnetron cooling fans; C19:L20-50). Therefore, it would have been obvious to one of ordinary skill in 
Regarding Claim 5, Bjornvall does not disclose the magnetron has two magnetrons, and the two magnetrons are respectively located at the top and bottom of the heating chamber.
McKee discloses the magnetron has two magnetrons (pair of 100; fig.4). Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Bjornvall the magnetron has two magnetrons simply because it is very well-known in the art as another means of heating in ovens and merely requires routine skill to implement. Furthermore, although McKee does not disclose the two magnetrons are respectively located at the top and bottom of the heating chamber, it would have been very obvious to one of ordinary skill in the art to configure the magnetrons at any number of arbitrary locations of the heating chamber.
Regarding Claim 6, Bjornvall does not disclose wherein the cooling module is an air cooling module or a water cooling module.
McKee discloses wherein the cooling module is an air cooling module (magnetron cooling fans; C19:L20-50) or a water cooling module. Therefore, it would have been obvious to one of ordinary skill in the art to provide the device of Bjornvall with wherein the cooling module is an air cooling module or a water cooling module simply because it is very well-known in the art as another means of cooling in hybrid ovens and merely requires routine skill to implement.
Regarding Claim 10, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is configured to be capable of driving a positional shift of the transport table, and the first push 
Regarding Claim 11, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is configured to be capable of driving a positional shift of the transport table, and the first push mechanism is configured to be capable of pushing stored food on the transport table into the heating unit (fig.5).
Regarding Claim 12, Bjornvall discloses wherein the conveying unit (6,19) comprises a transport table (surface whereupon 40 rests; fig.5e), a first driving mechanism (fig.5; drive mechanism that moves 191 laterally), and a first pushing mechanism (fig.5c-5d; mechanism that pushes 40 into 11), the transport table being configured to be capable of receiving stored food, the first drive mechanism is configured to be capable of driving a positional shift of the transport table, and the first push mechanism is configured to be capable of pushing stored food on the transport table into the heating unit (fig.5).
Claims 15,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of Lazalier et al. (US 2010/0084421).
Regarding Claim 15, Bjornvall does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is 
Regarding Claim 16, Bjornvall does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.
Regarding Claim 20, Bjornvall does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.

Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of Hyde et al. (US 8,652,412) in view of Lazalier et al. (US 2010/0084421).
Regarding Claim 17, Bjornvall in view of Hyde does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely .
Claims 18,19 rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of McKee et al. (US 5,434,390) in view of Lazalier et al. (US 2010/0084421).
Regarding Claim 18, Bjornvall in view of McKee do not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.
Regarding Claim 19, Bjornvall in view of McKee do not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bjornvall et al. (US 2010/0025422) in view of Lazalier et al. (US 2010/0084421).
Regarding Claim 21, Bjornvall in view of Hyde does not disclose wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system.
Lazalier discloses wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system (para.0040,0067). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Bjornvall with wherein the control unit is further communicably connected to a remote monitoring unit by means of a communication module, and information from the control unit is communicated to the remote monitoring unit, which remotely monitors, and controls the vending machine through a background system in order to enable remote connectivity for efficient operation.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651